Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-2, 4, 6-11, 14, and 16--20 are pending, claims 3, 5, and 12-13 are cancelled, claims 1, 11, and 20 are amended, and claims 5, 11, 14, and 16-20 are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires that the jet fuel supplied catalytic fuel oxidation system produces water, this is in an unelected species A, applicant elected species B, figure 4, which does not specify the fuel is jet fuel and further does not have the catalytic fuel oxidation directly producing the water as is believed claimed, but rather, uses a later condenser to produce said water.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (U.S. 2019/0290946) in view of Wolfe (U.S. 2008/0245898) and Rheaume (U.S. 2020/0078726).
With respect to claim 1, Ribarov discloses A system for fire suppression, the system comprising: a fuel tank inerting system configured to produce an inert gas mixture (paragraph 0012, where ASM generates nitrogen enriched air which is used in fuel tank inerting); a water source (paragraph 0015, noting that a storage tank of the generated water can be utilized); and a misting nozzle directed into a cargo hold (cargo holds 14, nozzles being those from 31, a mist is noted created in paragraph 0014); wherein the misting nozzle being configured to produce a mist solution using the inert gas mixture and water (paragraph 0014). Ribarov fails to disclose the misting nozzle is a low-pressure misting nozzle. (for the sake of examination, the term “low” is not a relative term as the specification discloses their low pressure being less than 4atm, as noted in paragraph 0017, thus the term low pressure is a pressure less than 4 atm). Furthermore, Ribarov fails to disclose the fuel tank inerting system is a catalytic fuel oxidation system, configured to react on-board jet fuel to produce water and an inert gas mixture of nitrogen and carbon dioxide.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a low-pressure nozzle output such as Wolfe into the nozzle of Ribarov. The examiner does not that the nozzle of Wolfe is a hand-held adjustable nozzle, but the teachings of using a small droplet low pressure mist in effectively fighting a fire would still be desirable in a stationary mist nozzle as it would be in a portable one, as such find droplets at low pressures would have the desired fire extinguishing effect. 
Rheaume, paragraph 0072, discloses the use of a catalytic oxidation unit which takes in jet fuel and produces what is water and a nitrogen enriched air (noting having nitrogen and carbon dioxide in paragraph 0072) (noting water line 338 bringing the water out of the system, see paragraph 0108). Catalytic oxidation units such as OBIGGS 328 benefit from humidity in system 300. Water vapor in system 300 keeps the catalyst of OBIGGS 328 cool. This mitigates the risk of sintering on account of the heat capacity of the water vapor. Paragraph 0049, further discloses such catalytic oxidation units benefit from pressure in terms of size and weight in their ability to generate inert gas without being dependent on the pressure generated by an engine compressor stage, and thus is not worried about low pressure of process air bleed air typical in such separation systems. 
It would have been obvious to one having ordinary skill in the art to utilize the system of creating inert gas (and the bi product of water) as disclosed by Rheaume as doing so would allow for the creation of both the inert gas and at the desired level of less than 12 percent oxygen to be used with fuel tanks without the need of pressurized air as required by ASM methods (Rheaume, paragraph 0002, being known to decrease oxygen partial pressure in the ullage in fuel tanks to less than 12%), further 
With respect to claim 2, Ribarov as modified discloses the water source is an onboard water tank, a condensation tank, or a combination thereof (the tank being a condensation tank as the water is noted condensed from the various elements of 54).  
With respect to claim 4, Ribarov as modified discloses the water source is condensation from the fuel tank inerting system (see Rheaume paragraph 0118, the condenser being taken as part of the system as a whole). 
	With respect to claim 6, Ribarov as modified discloses the low-pressure misting nozzle is configured to create a mist at a pressure of less than 2 atm (as Wolfe discloses 20 psi, which is 1.36atm).
	With respect to claim 7, Ribarov as modified discloses the inert gas mixture comprises no greater than 16% oxygen (as Rheaume discloses the oxygen depleted air in their system under 12%).
With respect to claim 8, Ribarov as modified discloses the inert gas mixture comprises carbon dioxide, nitrogen, or a combination thereof (disclosing nitrogen, paragraph 0012).  
With respect to claim 9, Ribarov as modified discloses the mist solution consists of water particles no larger than 1000 microns (Wolfe discloses, paragraph 0027, droplets are less than 100 and preferable in the range of 50-80 microns).  
With respect to claim 10, Ribarov as modified discloses the mist solution has an average particle size of no greater than 100 microns (Wolfe discloses, paragraph 0027, droplets are less than 100 and preferable in the range of 50-80 microns). 
Response to Arguments/Amendments
	The Amendment filed (03/02/2022) has been entered. Currently claims 1-2, 4, 6-11, 14, and 16--20 are pending, claims 3, 5, and 12-13 are cancelled, claims 1, 11, and 20 are amended, and claims 5, 11, 14, and 16-20 are withdrawn. Applicants amendments to the claims has overcome each 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752